NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                 No. 19-3647
                                _____________

                      UNITED STATES OF AMERICA

                                      v.

                             TAUREAN POTTER
                                            Appellant
                              _______________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                          (D.C. No. 2-18-cr-279-002)
                    District Judge: Hon. Arthur J. Schwab
                               _______________

                                  Argued
                             September 24, 2020

           Before: McKEE, JORDAN, and RENDELL, Circuit Judges.

                         (Filed: November 13, 2020)
                              _______________

William C. Kaczynski [ARGUED]
1004 Manor Complex
564 Forbes Avenue
Pittsburgh, PA 15219
      Counsel for Appellant
Donovan J. Cocas [ARGUED]
Laura S. Irvin
Office of United States Attorney
700 Grant Street – Suite 4000
Pittsburgh, PA 15219
      Counsel for Appellee
                                     _______________

                                        OPINION*
                                     _______________

JORDAN, Circuit Judge.

       Taurean Potter was found guilty of conspiracy to distribute cocaine, in violation of

21 U.S.C. § 846, and possession of cocaine with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C). He now argues that the District Court erred in

admitting into evidence a law enforcement agent’s testimony under Federal Rule of

Evidence 404(b) and that the government did not present enough evidence to sustain his

conspiracy conviction. We disagree and will affirm, on plain error review.

I.     BACKGROUND

       In 2017, the Pennsylvania Office of Attorney General (“OAG”) identified Potter

as one of several cocaine distributors selling at bars in Ellwood City. On October 14,

2017, OAG Special Agent Sean Kirley led an undercover operation with a confidential

informant (“CI”) and an undercover agent, Scott Patterson. They first went to the Shelby

Bar, where the CI introduced Patterson to a bartender, Kacie Zito, who sold him cocaine.

They then went to the Main Street Bar, where the CI and Patterson met Potter. The CI



       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
                                              2
told Potter that Patterson wanted to buy cocaine, and the CI and Potter negotiated the

purchase. When that was done, Patterson followed Potter into a bathroom stall, where

they exchanged money and cocaine. Later that night, Patterson asked Potter for more

cocaine, and they conducted another exchange at the bar.

       Several months later, on February 16, 2018, the same agents and CI conducted a

further undercover operation in Ellwood City. At the Main Street Bar, the CI and

Patterson talked to Potter about buying cocaine but did not procure any from him.1 The


       1
         Potter argues that the District Court sustained an objection to Patterson’s
testimony about that conversation, and the jury therefore could not have relied on it. The
transcript provides as follows:

       THE GOVERNMENT: Would you take the members of the jury through what you
       can recall about your interactions with Taurean Potter on that evening.
       AGENT PATTERSON: So, that one was at the same bar, the Main Street in Elwood
       [sic] City. I was advised that he was there, which is why we went there. Upon
       entering the bar, he was in the area of the bar, so we sparked up a conversation,
       myself, him, and the confidential informant.
       THE GOVERNMENT: Did he recognize you from the previous transaction?
       AGENT PATTERSON: Yes. From there, the conversation went to, as we planned,
       to purchase cocaine where the CI had effectively asked him to purchase a ball –
       DEFENSE COUNSEL: I’m going to object to anything the CI said.
       THE COURT: Sustained.
       ...
       THE COURT: Disregard the portion where he spoke about what somebody told
       him.
       THE GOVERNMENT: Did you have instructions to the CI to attempt to purchase
       cocaine from Taurean Potter that day?
       AGENT PATTERSON: Yes.
       THE GOVERNMENT: Ultimately, were you able to physically get cocaine directly
       from Taurean Potter?
       AGENT PATTERSON: No.
       (App. at 91-92.)

       The District Court sustained the objection as to the CI asking to purchase a “ball”
of cocaine, but the statement about Patterson, the CI, and Potter having a conversation
                                             3
CI and Patterson then went to the Hazel Manor Bar, where Agent Kirley was waiting and

watching. Kirley testified that Dylan Main and Anthony Washington, who were

subsequently named in the indictment as Potter’s co-conspirators, walked into the

bathroom of the bar and emerged together approximately thirty seconds later. Main

immediately left the bar. Washington then approached Patterson and sold him cocaine,

without any prompting from Patterson to do so. There is no evidence that Washington

had ever met Patterson before approaching him to hand him cocaine.

       At trial, Potter faced two charges: (1) conspiracy to distribute cocaine, and (2)

possession with intent to distribute cocaine.2 The government presented evidence from

five witnesses: Zito, Washington, a cocaine buyer named Jeffrey Vitale, Agent Patterson,

and Agent Kirley. Zito testified that she had known Potter her whole life but,

contradicting her testimony from her change-of-plea hearing, denied that he was one of

her cocaine suppliers. She said she either lied or did not understand the questions when

she earlier stated that Potter had supplied her with cocaine. While Zito admitted that




that turned to the topic of purchasing cocaine was admitted. Defense counsel objected to
“anything the CI said,” and the District Court sustained the objection regarding “the
portion where he spoke about what somebody told him.” (App. at 91-92.) While Potter
is correct that the jury was instructed to disregard Patterson’s testimony quoting what the
CI said, the jury could properly consider the conversation’s eventual focus on the
purchase of cocaine. Combined with Patterson’s instructions to the CI to attempt to
purchase cocaine from Potter that day, and the later delivery of cocaine to Patterson, a
reasonable trier of fact could infer that the discussion with Potter on February 16, 2018
specifically referenced Patterson’s desire to purchase cocaine.
       2
         Although the grand jury indicted Potter on a third count of possession with intent
to distribute cocaine, stemming from the events on February 16, 2018, the government
moved to dismiss that count before Potter’s trial. The District Court granted the motion.
                                             4
“associates of Mr. Potter [had] been pressuring [her] not to testify,” she said she did not

change her testimony because of that. (App. at 159.)

       Washington also testified pursuant to a plea agreement. He said he had been

friends with Potter for several years and had purchased cocaine from him a “[c]ouple

times” for the purposes of reselling it. (App. at 183-85.) As he described it, Potter had

“help[ed]” him out on a “few occasions,” as had Dylan Main, by providing cocaine that

Washington could resell when Washington was short on supply. (Id.) According to

Washington, he purchased cocaine from Potter at prices ranging from $200 to $300 per

3.5 grams (an “eight ball”), and the drugs were packaged in a plastic bag. (App. at 185.)

Nevertheless, he testified that Potter “had nothing to do with it” when he sold cocaine to

Agent Patterson in February of 2018. (App. at 186.) Washington also said that, in March

of that year, he stole some cocaine from Potter when he was “just looking in a cabinet”

and “saw some.” (App. at 186-87.)

       Vitale testified that he was a former drug addict who purchased cocaine from

Potter “[j]ust a few” times, always at the bar. (App. at 120-22.) Vitale would buy an

“eight ball” packaged in a tied plastic bag for $125 to $150. (App. at 122-23.)

       During direct examination of Agent Kirley, who witnessed the February 2018

transaction, the government asked, “Now, was there any purchase made from Mr. Potter

that night?” (App. at 211.) He responded, “[n]ot directly.” (App. at 211.) Defense

counsel objected, saying, “I would object, Your Honor, to the characterization, not

directly. He knows what he knows.” (App. at 211.) The District Court responded, “I’ll

overrule the objection. That’s his answer.” (App. at 211.) Defense counsel

                                              5
acknowledged the ruling and questioning continued, with Agent Kirley describing the

drug sale he saw between Washington and Agent Patterson.

       The jury found Potter guilty on both counts, and he has timely appealed.

II.    DISCUSSION3

       Potter raises two issues on appeal. First, he contends that the District Court

committed reversible error in admitting into evidence a law enforcement agent’s

testimony implying that he (Potter) had effectuated an indirect sale of cocaine on

February 16, 2018. Second, he argues that the government introduced insufficient

evidence to sustain a guilty verdict for conspiracy to distribute cocaine.4 Given our

standard of review, we disagree with both arguments.

       A.     “Other Act” Evidence

       Potter argues that the District Court erred when it admitted Agent Kirley’s

testimony that Agent Patterson did “[n]ot directly” receive cocaine from Potter during the

February 2018 operation. (App. at 211.) Potter says the testimony was improper “other

act” evidence, under Federal Rule of Evidence 404(b).

       Properly preserved evidentiary objections are typically reviewed for abuse of

discretion, Gov’t of Virgin Islands v. Albert, 241 F.3d 344, 347 (3d Cir. 2001), and Potter

did object to Kirley’s “not directly” statement. But Federal Rule of Evidence 103(a)(1)


       3
         We have jurisdiction pursuant to 28 U.S.C. § 1291. The District Court had
jurisdiction under 18 U.S.C. § 3231.
       4
        The parties presented the issues in the opposite order. Because our sufficiency of
the evidence review necessarily requires us to consider the admissible evidence, we first
decide whether the District Court erred in admitting the challenged testimony.
                                             6
requires “a timely and specific objection to evidence erroneously admitted.” United

States v. Moore, 375 F.3d 259, 262 (3d Cir. 2004) (emphasis added). The objection, “he

knows what he knows,” was not sufficiently specific to preserve the issue now on appeal,

as there was no mention of Rule 404(b) nor any reference to “other act” evidence. See

United States v. Sandini, 803 F.2d 123, 126 (3d Cir. 1986) (holding an objection on

relevance grounds did not properly preserve an “other act” evidence challenge for

appeal). Arguing that Kirley “knows what he knows” did not put the District Court on

notice that an objection was being made on Rule 404(b) grounds. Thus, we will review

for plain error. On plain error review, the defendant must show that there was (1) an error

(2) that is plain or obvious, (3) that impacted “the outcome of the district court

proceedings,” and (4) that “seriously affect[ed] the fairness, integrity or public reputation

of judicial proceedings.” United States v. Olano, 507 U.S. 725, 732-36 (1993) (citations

omitted).

       Under Rule 404(b), “[e]vidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted

in accordance with the character.” Fed. R. Evid. 404(b). It may, however, be admitted

for such purposes as “proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Id. Before admitting “other act”

evidence probative of a material issue other than character, the District Court must

determine whether its probative value outweighs its potential for unfair prejudice, under

Rule 403. United States v. Davis, 726 F.3d 434, 441 (3d Cir. 2013). But evidence of acts

that are intrinsic to the offense is, by definition, not evidence of “other acts” and so is not

                                               7
covered by Rule 404(b). United States v. Cross, 308 F.3d 308, 320 (3d Cir. 2002).

“[M]ost circuit courts view evidence as intrinsic if it is ‘inextricably intertwined’ with the

charged offense[.]” Id. (quoting United States v. Bowie, 232 F.3d 923, 927-28 (D.C. Cir.

2000). In the case of a conspiracy, “acts are intrinsic when they directly prove the

charged conspiracy.” Id. (citing United States v. Gibbs, 190 F.3d 188, 217–18 (3d Cir.

1999)).

       Potter argues that Kirley’s answer when asked whether Potter sold cocaine to

Patterson in February 2018 unfairly suggested that Kirley knew of other evidence of guilt

not disclosed to the jury. Potter further says that he was not involved in the February

2018 sale and that Washington’s testimony to that effect makes Kirley’s statement

evidence of another crime or of propensity to commit a crime. By Potter’s lights, the

District Court was therefore obligated to weigh the probative value of the statement

against its prejudicial effect, which it did not do. At a minimum, he says, there should

have been a limiting instruction telling the jury what it could and could not consider the

evidence for, given the restrictions of Rule 404(b). Potter also argues that the

government breached its duty to correct materially false testimony by letting Kirley’s

testimony stand, thus violating due process.

       The fundamental problem for Potter in that entire line of argument is that Agent

Kirley’s testimony regards an act intrinsic to the charged conspiracy, not evidence of

other acts. Following the objection, Kirley provided further context to his “[n]ot

directly” statement, explaining how he witnessed Washington approach Patterson and –

seemingly without any introduction or other comment – hand him drugs. (App. at 211.)

                                               8
This supports an inference that Potter had communicated to Washington that he should

sell cocaine to Patterson. The February 2018 interactions were thus used to directly

prove the charged conspiracy and so constitute intrinsic evidence. See Cross, 308 F.3d at

320. To the extent Potter argues that Kirley’s testimony is not intrinsic evidence because

it contradicts Washington’s testimony, contradictory evidence presents a weight-of-the-

evidence question for the jury, not an admissibility question for the judge.5 United States

v. Claxton, 766 F.3d 280, 302 (3d Cir. 2014).

       The government also did not breach a duty to correct materially false testimony by

letting the testimony stand because there is no indication that Kirley’s testimony was

false or that the government had reason to think it was. See United States v. Stadtmauer,

620 F.3d 238, 267 (3d Cir. 2010) (explaining that the defendant bears the burden of

establishing “(1) [the witness] committed perjury; (2) the Government knew or should

have known that [the witness] committed perjury but failed to correct his testimony; and

(3) there is a reasonable likelihood that the false testimony could have affected the

verdict”).

       Accordingly, we conclude that the District Court did not commit error, let alone

plain error, in failing to sustain Potter’s evidentiary objection.




       5
         The point that Potter was behind the sale of cocaine to Patterson on that
occasion, even if not the direct source, had already been alluded to earlier in the record.
(See App. at 92 (The government: “Ultimately, were you able to physically get cocaine
directly from Taurean Potter?” Agent Patterson: “No.”).)
                                               9
       B.     Sufficiency of the Evidence

       Potter also argues that the jury’s guilty verdict was not supported by sufficient

evidence. If a defendant has preserved a sufficiency-of-the-evidence challenge, we

review the evidence “in the light most favorable to the prosecution to determine whether

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” United States v. Garner, 915 F.3d 167, 169 (3d Cir. 2019) (internal

quotation marks omitted) (citations omitted). That standard is “highly deferential,” and

we will uphold the jury verdict “as long as it passes the ‘bare rationality’ test.” United

States v. Bailey, 840 F.3d 99, 110 (3d Cir. 2016) (citation omitted). But the steep climb

Potter faces, given that standard of review, is steeper still because he did not object to the

sufficiency of the evidence at trial, so we again review his argument for plain error.

United States v. Dobson, 419 F.3d 231, 236 (3d Cir. 2005). He cannot make the climb.

He has not shown that an error actually exists, so his argument fails at the first step of

plain error review. It also necessarily fails at the second step, since it is not plain and

obvious that the evidence was insufficient.

       In a drug case, “[t]he elements of a charge of conspiracy are: (1) a unity of

purpose between the alleged conspirators; (2) an intent to achieve a common goal; and

(3) an agreement to work together toward that goal.” United States v. Pressler, 256 F.3d

144, 149 (3d Cir. 2001) (internal quotation marks omitted) (citation omitted). The

government need not offer direct evidence of the conspiracy, nor must it prove that the

“defendant knew all of the conspiracy’s details, goals, or other participants.” Bailey, 840

F.3d at 108 (citations omitted). Rather, “[w]e can infer such a conspiracy when evidence

                                              10
of related facts and circumstances make clear that the defendant[ ] could not have carried

out [his] activities except as the result of a preconceived scheme or common

understanding.” Id. (internal quotation marks omitted) (citations omitted).

       A mere buyer-seller relationship “without any prior or contemporaneous

understanding beyond the sales agreement itself” cannot alone establish the buyer and

seller entered into a conspiracy. Gibbs, 190 F.3d at 197 (citations omitted). In United

States v. Pressler, we held that no conspiracy had been proven where the defendant

distributed heroin he had obtained from a supplier. 256 F.3d at 147. The defendant also

referred some buyers to the supplier, and the supplier’s many buyers often resold the

heroin themselves. Id. We said, “the mere fact that a defendant comprehends that a

person from whom he or she buys drugs or to whom he or she sells drugs also sells drugs

to others is not itself sufficient proof that the defendant and the other person are

conspirators.” Id. at 153.

       The focus of the analysis in Pressler was on the alleged agreement, because an

agreement “is the essence of the offense” of conspiracy. Id. at 147. To prove that an

agreement existed, “[t]he Government needed to show only that [the defendant]

conspired with ‘someone—anyone.’” Id. at 149 (quoting United States v. Obialo, 23

F.3d 69, 73 (3d Cir. 1994)). Although we decided that the government had not proven an

agreement in Pressler, we held there was proof of an agreement in United States v.

Iglesias, where the alleged co-conspirator had “purchased drugs from [the defendant]

‘once or twice’ … [and the defendant] gave [the co-conspirator] drugs on credit[.]” 535

F.3d 150, 156 (3d Cir. 2008). We noted that the defendant had invited the co-conspirator

                                              11
to his apartment “with drugs in plain view[,]” which “reflect[ed] a level of mutual trust

consistent with a conspiracy.” Id. (citation omitted). Given those facts, we concluded the

defendant and his co-conspirator shared a common goal, the intent to achieve that goal,

and an agreement to cooperate to achieve it through a credit arrangement. Id.

       Potter argues that the evidence introduced at trial in his case does not establish a

shared unity of purpose between him and any co-conspirator. Nor, he says, was there

sufficient proof of an intent to achieve a common goal or of an agreement to work

together toward that goal. He instead says that the evidence suggests a mere buyer-seller

relationship, in the nature of his relationship with Vitale. Potter also emphasizes that

Washington and Zito testified they did not work with him to distribute drugs.6

       While Potter’s argument is not without force – the proof of an agreement here is

quite thin – he still fails to show that no rational trier of fact could have found proof of

guilt beyond a reasonable doubt, nor that it is plain and obvious that a rational juror

would have to find him not guilty. See Olano, 507 U.S. at 735-36; Bailey, 840 F.3d at

110. Despite Potter’s argument that the evidence fails to establish an underlying

agreement, Agent Kirley’s testimony that Washington approached Agent Patterson,

without ever having met Patterson before, and began to give him cocaine is evidence of

an agreement between Potter and Washington to supply Patterson with drugs. That



       6
         The parties also dispute the existence of several factors from United States v.
Gibbs, which we held can demonstrate circumstantially that a defendant was part of a
drug conspiracy. 190 F.3d at 199. But the relevant evidence to take us past the bare
rationality threshold here is the drug sale between Washington and Patterson, which
implies a previous communication between Washington and Potter.
                                              12
implication is supported by the evidence that Patterson, the CI, and Potter had just

discussed Patterson’s desire to purchase cocaine. A reasonable juror could infer that

Potter told Washington that Patterson was a buyer and gave him Patterson’s location with

the intention that Washington would effect the sale. Construed in the light most

favorable to the prosecution, a reasonable juror could give little or no weight to

Washington’s testimony that Potter was not involved and could instead accept Kirley’s

version of events suggesting a collaboration among Potter, Washington, and Main.

Indeed, the jury could reasonably have accepted Kirley’s version of events because of

Washington’s other testimony that he occasionally purchased cocaine from Main and

Potter for resale when he was short on supply. A loose conspiracy is still a conspiracy.

       Potter’s circumstances are thus distinguishable from the facts in Pressler. The

evidence here is sufficient, on plain error review, to establish more than a mere buyer-

seller relationship existed, as a jury could rationally determine that Potter and

Washington shared a common goal to sell cocaine, an intent to achieve that purpose by

facilitating a sale, and an agreement to sell cocaine.

       Although the totality of evidence here is weaker than the government should have

presented, we cannot say on plain error review that no rational juror could have found

Potter guilty of conspiracy to distribute cocaine. To summarize, Potter engaged in a

discussion with Agent Patterson and the CI about purchasing cocaine, and, shortly

thereafter, Patterson was approached by Washington, an apparent stranger, to hand him

drugs for purchase. The jury could credit that seemingly spontaneous drug deal to Potter



                                             13
working with Washington to sell cocaine, which provides circumstantial evidence

sufficient in this case to support the finding of a conspiracy.7

       Therefore, we conclude that Potter has failed to establish plain error.8

III.   CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s judgment of

conviction.




       7
         Judge McKee joins the opinion. He concludes that, although it might otherwise
be as likely that the CI provided the details that Washington needed to sell Patterson
drugs and not Potter, the jury could also consider Zito’s prior inconsistent statement
during her guilty plea colloquy in which she said that she had sold drugs for Potter. That
statement is not hearsay pursuant to 801(d)(1)(A) as Zito was available for cross
examination and it was given under oath during a court proceeding. The totality of this
evidence is sufficient on plain error review to prevent us from finding that the conviction
here does not meet the bare rationality test of Bailey even though it barely survives.
       8
        Because of that, we need not evaluate whether the presence of an invalidated
conspiracy count had any spill-over effect sufficiently prejudicial to reverse Potter’s
conviction for possession of cocaine with intent to distribute. See United States v. Lee,
612 F.3d 170, 178 (3d Cir. 2010).
                                              14